United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1396
Issued: January 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 28, 2013 appellant, through his attorney, filed a timely appeal from the April 1,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review this decision.2
ISSUE
The issue is whether appellant showed good cause for failing to cooperate with
vocational rehabilitation when so directed.

1
2

5 U.S.C. § 8101 et seq.

Appellant has filed a separate appeal from OWCP’s April 8, 2013 decision denying his claim for a psychiatric
condition. The Board will review that decision under Docket No. 13-1485.

FACTUAL HISTORY
On April 9, 2003 appellant, a 47-year-old mail processing clerk, filed an occupational
disease claim alleging that the pain on the bottom of his feet was a result of repetitive activities at
work, including standing, walking and lifting. OWCP accepted his claim for aggravation of
bilateral plantar fasciitis. Appellant received a schedule award for permanent impairment of his
lower extremities.3
In April 2006, appellant accepted a reassignment offer and was able to work until he
received notice in September 2008 that work was no longer available for him as a result of the
National Reassessment Process (NRP). He thereafter received compensation for wage loss on
the periodic rolls.
Dr. David J. Terry, the attending Board-certified podiatrist, continued to find that
appellant was capable of working modified duty. Dr. Scott D. Renslow, a Board-certified
internist, imposed limitations for chronic low back pain.
In 2009, Dr. Bernard L. Frankel, a psychiatrist, diagnosed moderate major depressive
disorder, recurrent, together with spouse relational problem and adjustment disorder with anxiety
due to worsening financial stressors. He found that appellant’s depression, the self-endorsed
symptoms of which included impaired concentration, marked fatigue, impaired insight and
judgment and impaired confidence in his abilities, precluded work in a formal employment
setting. Further, Dr. Frankel reported that appellant was suffering from major depression so
difficult that he was unable to complete his classes in vocational rehabilitation:
“[Appellant’s] depressive symptoms include little interest or pleasure in doing
things, feeling down, depressed or hopeless, he has trouble falling or staying
asleep, feeling tired or having little energy, poor appetite, feeling bad about
himself, trouble concentrating on things, such as reading the newspaper or
watching television. His symptoms associated with his anxiety and/or his
adjustment disorder include: Feeling nervous, anxious or on edge, not being able
to stop or control worrying, worrying too much about different things, trouble
relaxing, being so restless that it is hard to sit still, becoming easily annoyed or
irritable, feeling afraid as if something awful might happen and finding it difficult
to get along with other people.”
Dr. Frankel would explain that appellant’s symptoms started in 1986 with the death of his
mother, followed by his youngest brother’s suicide in 1991 and his father’s death in 2001.
Appellant was more or less continually depressed during these 15 years but was never evaluated
until 2002 and 2003. After he lost his job in 2008, his symptoms worsened. Dr. Frankel

3

Other work injuries included left wrist/thumb de Quervain’s tenosynovitis as a result of repetitive work
activities in 1994 (OWCP File No. xxxxxx878), cervical strain, right shoulder strain and right trapezius strain as a
result of repetitive work activities in 1998 (OWCP File No. xxxxxx932) and an acute exacerbation of preexisting
lumbar degenerative disc disease as a result of prolonged standing during a week of training in June 2006 (OWCP
File No. xxxxxx563). Appellant was awarded Veterans Affairs benefits for a number of medical conditions.

2

indicated that appellant would be referred to a cognitive behavioral therapy depression group, as
well as marital counseling and individual therapy.
Dr. Terry continued to find that appellant was capable of working modified duty.
Dr. Renslow noted that appellant had a 40 percent service-connected disability for intervertebral
disc syndrome. He added that appellant’s chronic low back pain had exacerbated his underlying
depression and that the prognosis for significant improvement in his low back pain was poor.
Dr. Frankel opined that the severity of appellant’s psychiatric disorders, together with the
severity of his chronic pain, precluded any work in any employment setting.
Dr. William P. Curran, a Board-certified orthopedic surgeon and OWCP second-opinion
physician, examined appellant in May 2012. He diagnosed postoperative right shoulder rotator
cuff repair and excision of distal right clavicle; resolved de Quervain’s tenosynovitis involving
the left wrist and hand; degenerative disc and joint disease at lower levels of the lumbar spine;
bilateral plantar fasciitis; and osteoarthritis of both hips. Dr. Curran found no nonindustrial or
preexisting disability. He found that appellant was able to work eight hours a day with
restrictions.
OWCP provided Dr. Renslow with a copy of Dr. Curran’s report and asked whether he
disagreed. Dr. Renslow replied that appellant’s low back condition was exacerbated by
prolonged sitting, standing, bending forward and lifting and therefore he was not capable of
working eight hours a day even with permanent restrictions.
OWCP directed appellant to undergo vocational rehabilitation. Appellant disagreed with
Dr. Curran’s work restrictions, however, and advised that it was impossible for him to work or
attend a training program. The rehabilitation counselor developed a rehabilitation plan
nonetheless, one that included a training program beginning August 20, 2012. Appellant did not
appear.
On August 21, 2012 OWCP advised appellant of the penalty for not cooperating with
vocational rehabilitation. It explained that the medical evidence established that he was able to
work based on the accepted injury and any preexisting medical condition and that his disabling
psychiatric condition arose after the date of injury and was therefore immaterial. OWCP
directed appellant to begin the training program and gave him 30 days to comply or face a
reduction in his compensation.
In a decision dated October 1, 2012, OWCP reduced appellant’s wage-loss compensation
on the grounds that he failed, without good cause, to undergo vocational rehabilitation as
directed. It found that, if he had participated in good faith, he would have been able to perform
the position of medical clerk.
At a telephonic hearing before an OWCP hearing representative, appellant testified that
he had no psychological problems prior to his most recent injury. He confirmed that he was
working and did not have any problems. Appellant added that losing his job, being sent home
from work because they could no longer accommodate him, caused him to become depressed.
Having his job taken away was the reason his psychological problem became acute and active.

3

Appellant confirmed that NRP was the factor of employment that caused his psychological
condition.
The campus director of the institute offering the rehabilitation training program advised
that he had reviewed documents relating to appellant’s overall mental and physical condition.
Appellant had indicated that he did not wish to be enrolled in school due to the severity of his
condition. After reviewing Dr. Frankel’s opinion that appellant’s psychiatric disorders, together
with the severity of his chronic pain, precluded any work in any employment setting, the campus
director concurred with appellant that it would not appear to be in his best interest to pursue
training.
In a decision dated April 1, 2013, the hearing representative affirmed the reduction of
appellant’s wage-loss compensation. Dr. Curran, who considered all of the conditions OWCP
had accepted, established that appellant could perform sedentary duties with some limited
standing and walking. Dr. Renslow did not support total disability, as the selected position did
not require prolonged sitting, standing, bending forward or lifting. The hearing representative
found that appellant’s psychiatric condition, which developed after the work injuries, was not a
factor in determining his wage-earning capacity. He further found that appellant failed, without
good cause, to cooperate with vocational rehabilitation. The hearing representative did not
present substantial or rationalized medical evidence to show that appellant could not complete
his training.
LEGAL PRECEDENT
OWCP may direct a permanently disabled individual whose disability is compensable to
undergo vocational rehabilitation. It shall provide for furnishing the vocational rehabilitation
services.4
If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed, OWCP, on review and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have substantially increased,
may reduce prospectively the monetary compensation of the individual in accordance with what
would have probably been his wage-earning capacity in the absence of the failure, until the
individual in good faith complies with the direction of OWCP.5
When determining wage-earning capacity based on a constructed position, OWCP is
responsible for determining whether the medical evidence establishes that the claimant is able to
perform the job, taking into consideration medical conditions due to the accepted work-related
injury or disease and any preexisting medical conditions. Medical conditions arising subsequent
to the work-related injury or disease will not be considered.6
4

5 U.S.C. § 8104(a).

5

Id. at § 8113(b); 20 C.F.R. § 10.519.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8.d (October 2009).

4

ANALYSIS
OWCP directed appellant to undergo vocational rehabilitation.
cooperate. The issue is whether he had good cause.

Appellant failed to

The Board’s analysis begins with appellant’s acceptance of a reassignment offer in
April 2006. Appellant’s 2003 employment injury, which had caused an aggravation of bilateral
plantar fasciitis, was no longer totally disabling. He was able to return to work with restrictions.
Appellant did so successfully for the next couple of years, notwithstanding previous employment
injuries, service-connected disabilities and untreated symptoms of depression.
The only reason appellant stopped work in September 2008 was an administrative or
personnel action taken under NRP. The employing establishment advised that productive work
was no longer available for him. Appellant received compensation for wage loss because his
limited duty was withdrawn.
This did not mean, of course, that appellant was totally disabled for work. He still had
the capacity to perform limited duty, as he had successfully demonstrated since 2006. Dr. Terry,
the attending podiatrist, continued to find that appellant was capable of working with limitations.
Dr. Renslow, the internist treating appellant’s chronic low back pain, also found that he could
work with limitations. Neither appellant’s accepted employment injury in 2003 nor his previous
employment injuries nor his service-connected disabilities prevented him from performing some
kind of work with appropriate limitations.
Dr. William P. Curran, a Board-certified orthopedic surgeon and OWCP’s secondopinion physician, confirmed this in 2012. He found that appellant had no preexisting or
nonindustrial disability and was able to work eight hours a day with restrictions. Appellant
disagreed with Dr. Curran’s work restrictions and advised that it was impossible for him to work
or attend a training program. The issue is a medical one. Appellant’s lay opinion is not
probative nor is that of the campus director of the institute offering the training classes.
Dr. Renslow responded to Dr. Curran’s opinion by advising that appellant’s low back condition
would be exacerbated by prolonged sitting, standing, bending forward and lifting.7
The only real dissenting voice belonged to Dr. Frankel, the attending psychiatrist. It was
his opinion that the loss of appellant’s job in 2008 had worsened his psychiatric symptoms, for
which he now needed medication. Dr. Frankel found that appellant’s resulting depression
precluded any work in any employment setting. Further, he found that appellant was suffering
from a major depression so difficult that he was unable to complete his classes in vocational
rehabilitation.
With respect to the issue of attending class, Dr. Frankel did not directly explain.
Notwithstanding his symptoms, appellant was functional enough to attend medical appointments
and functional enough for Dr. Frankel to refer him to a cognitive behavioral therapy depression
7

For employment that did not require prolonged sitting, standing, bending forward and lifting, Dr. Renslow’s
comment that appellant was therefore incapable of working eight hours a day even with permanent restrictions did
not follow.

5

group, marital counseling and individual therapy. How he would be able to attend and
participate in such organized sessions, but would not be able to attend class -- something that
would help him regain the very thing he had lost, something that would directly address the
cause of his psychiatric disability -- Dr. Frankel did not elaborate. For this reason, the Board
finds that Dr. Frankel’s opinion on appellant’s inability to attend class is not well rationalized
and is insufficient to justify appellant’s failure to cooperate with vocational rehabilitation as
directed.8
OWCP explained to appellant that the medical evidence established that he was able to
work based on the accepted injury and any preexisting medical condition and that his disabling
psychiatric condition was immaterial because it arose after the 2003 employment injury.9 It
directed him to begin the training program and gave him 30 days to comply or face a reduction in
his compensation. Appellant failed to appear.
The Board finds that appellant failed, without good cause, to undergo vocational
rehabilitation as directed. OWCP therefore properly reduced his wage-loss compensation in
accordance with what would have probably been his wage-earning capacity had he cooperated.
The Board will affirm OWCP’s April 1, 2013 decision.
The reduction of appellant’s compensation will continue until he complies in good faith
with the direction of OWCP. Individuals directed to undergo vocational rehabilitation by OWCP
shall, while undergoing such rehabilitation, receive compensation at the rate of total disability,
less the amount of any earnings received from remunerative employment, other than
employment undertaken pursuant to such rehabilitation.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not show good cause for failing to cooperate with
vocational rehabilitation when so directed.

8

Medical conclusions unsupported by rationale are of little probative value. Ceferino L. Gonzales, 32 ECAB 1591
(1981); George Randolph Taylor, 6 ECAB 968 (1954).
9

As noted earlier, medical conditions arising subsequent to the work-related injury or disease will not be
considered, as appellant’s entitlement to compensation is based on the loss of wage-earning capacity caused by the
work injury. See 20 C.F.R. § 10.5(f) (“disability” means the incapacity, because of an employment injury, to earn
the wages the employee was receiving at the time of injury).
10

5 U.S.C. § 8104(b).

6

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

